UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_ — — — — _ _ _ -— - —_ —_ — — — —_ — x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-v. - OF FORFEITURE AS TO
“oo £0. SDRCTFIC PROPERTY/

ABIGAIL BAEZ, MONEY JUDGMENT

Defendant. 81 19 Cr. 271 (CS)
= -™ -_ -_ -_ —_ — —_ —_ —_ —_ —_ —_ —_ _ _ ~- x

WHEREAS, on or about September 25, 2019, ABIGAIL BAEZ
(the “defendant”), was charged in an one-count Superseding
Indictment, S1 19 Cr. 271 (CS) (the “Indictment”), with narcotics
conspiracy, in violation of Title 21, United States Code, Section
846 (Count One};

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 21, United States Code, Section 853, any
and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of the offense
charged in Count One of the Indictment and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, the offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;

 
WHEREAS, on or about March 13, 2020, the defendant pled
guilty to Count One of the Indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One of the Indictment and agreed
to forfeit to the United States, pursuant to Title 21, United
States Code, Section 853: (i) a sum of money equal to $70,000 in
United States currency, representing the amount of proceeds
traceable to the commission of the violation charged in Count One
that the defendant personally obtained, and (ii) all right, title
and interest in the specific property: $4,000 recovered from the
defendant’s residence located at 347t® Street, Queens, New York,
on October 2, 2019 (the “Specific Property”);

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $70,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained;

WHEREAS, the defendant further consents to the
forfeiture of all her right, title and interest in $4,000 recovered
from the defendant’s residence located at 347% Street, Queens, New
York, on October 2, 2019 (the “Specific Property”), which
constitutes property traceable to the offense charged in Count One

of the Indictment;

 
WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code,
Section 853(g), and Rules 32.2(b) (3), and 32.2(b) (6) of the Federal
Rules of Criminal Procedure, the Government is now entitled,
pending any assertion of third-party claims, to reduce the Specific
Property to its possession and to notify any and all persons who
reasonably appear to be a potential claimant of their interest
herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, SAMUEL
RAYMOND of counsel, and the defendant, and his counsel, HOWARD
TANNER, Esq., that:

i. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $70,000 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

 
defendant personally obtained, shall be entered against the

defendant.

2. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, all of the
defendant's right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States

Code, Section 853.

3. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment is final as to the
defendant, ABIGAIL BAEZ, and shall be deemed part of the sentence
of the defendant, and shall be included in the judgment of

conviction therewith.

4. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney's Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew's Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

 
5. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such

forfeited property.

6. Upon entry of this Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, the United
States (or its designee) is hereby authorized to take possession
of the Specific Property and to hold such property in its secure

custody and control.

7. Pursuant to Title 21, United States Code, Section
853(n){1), Rule 32.2(b) (6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (Cc) and G(5)(a) (ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant,
claiming interest in the Specific Property must file a Petition
within sixty (60) days from the first day of publication of the

Notice on this official government internet web site, or no later

 
than thirty-five (35) days from the mailing of actual notice,

whichever is earlier.

8. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner’s alleged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,
and (iii) shall set forth the nature and extent of the petitioner’s
right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Specific Property, any additional facts
supporting the petitioner’s claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

9. Pursuant to 32.2 (b} (6) (A) of the Federal Rules of
Criminal Procedure, the Government shall send notice to any person
who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All

Specific Property forfeited to the United States under a Final

 
Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment.

Ll. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

12. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the

issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment to Assistant United States
Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew's Plaza, New York, New York 10007.

 
15. The signature page of this Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment may be
executed in one or more counterparts, each of which will be deemed
an original but all of which together will constitute one and the

same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

Jf
LA ly 3
By: Lf AL 20

Samuel I-Raytond DAT}
Assistant United States Attorney
One St. Andrew's Plaza
New York, NY 10007
(212) 637-6519

ABIGAIL BAEZ

sy: Obo@0 Sa, 3\ 1A) 2026

 

 

ABIGAIL BAEZ DATE
By: AG _ 3 WU
H@WARD TANNER, ESQ. DAT

Attorney for Defendant
175 Main Street, Suite 800
White Plains, NY 10601

sO hoy Z ” 25

HONORABLE CATHY SEIBEL DATE
UNITED STATES DISTRICT JUDGE

 
